Anderson, J.,
delivered the opinion of the court.
Appellee, Jackson & Eastern Railway Company, was proceeding in an eminent domain court to condemn a switch connection with the main line of the railroad of appellant, Alabama & Vicksburg Railway Company., The latter filed its bill in the chanc.ery court of Lauderdale county seeking to enjoin said eminent domain proceedings. Upon the filing of said bill an injunction issued *438restraining appellee from further prosecuting said proceedings. Appellee demurred to appellant’s bill. Ap-pellee moved the dissolution of said injunction, which motion was heard on the original bill, exhibits, and demurrer. The trial court sustained the motion and dissolved the injunction. Appellant prayed for an appeal with supersedeas to the supreme court from said decree. The trial court granted appellant’s prayer for an appeal, but denied supersedeas. An appeal bond was duly executed by appellant in accordance with the decree of the court below, which thereby transferred the cause to this court.
After reaching this court, appellant entered a motion here for a supersedeas of the decree appealed from. We do not deem it advisable to pass on the questions which must be finally decided in this cause, further than is necessary to determine whether this motion ought to be granted. After considering the record before us, in connection with the briefs and oral arguments of counsel, we are of opinion that the appellant is entitled to supersede the decree appealed from pending said appeal. Supersedeas is therefore granted, upon appellant entering into bond in the penal sum of five thousands dollars, with sufficient surety, to be approved by the clerk of the chancery court of Lauderdale county, payable and conditioned according to law.

Motion granted.